Order, Family Court, Bronx County (Gloria Sosa-Lintner, J.), entered December 22, 1992, which, insofar as appealed from, denied petitioner Agency’s application to terminate respondent putative father’s parental rights on the ground of abandonment, unanimously affirmed, without costs.
Once petitioner had shown no contact between respondent and the child for the six month period immediately preceding commencement of the proceeding, an inference of abandonment arose, rebuttable by proof that respondent was unable to maintain contact or was discouraged from doing so by petitioner (see, Matter of Anthony M., 195 AD2d 315). Although Family Court improperly based its ruling in large part upon petitioner’s failure to show that it attempted to contact respondent (see, Matter of Anonymous, 40 NY2d 96, 102-103), there is ample evidence in the record to find that repeated efforts by respondent to locate the child were thwarted by a confusing bureaucracy, and that he attempted to follow instructions to locate the child’s mother as well. Concur—Carro, J. P., Ellerin, Wallach and Ross, JJ.